COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Hira Azhar v. Mohammed Ali Choudhri
Appellate case number:      01-20-00169-CV
Trial court case number:    2015-36895
Trial court:                312th District Court of Harris County

       Appellee, Ali Choudhri, acting pro se, filed a motion for extension of time to file
his appellee’s brief. After extensions granted by this Court, appellant, Hira Azhar filed her
appellant’s brief on July 21, 2021. Accordingly, Choudhri’s brief was due to be filed on
or before August 20, 2021. See TEX. R. APP. P. 38.6(b).
       In his motion for extension of time, Choudhri requests a sixty-day extension to file
his appellee’s brief. Choudhri’s motion represents to the Court that the extension is
necessary because he “needs additional time to find counsel as he did not believe [Azhar]
was actually filing a brief and continuing with the appeal until very recently.” Choudhri’s
motion includes a certificate of conference representing that appellant is not opposed to the
requested extension of time to file an appellee’s brief. See TEX. R. APP. P. 10.1(a)(5),
10.3(a).
     Choudhri’s motion for extension of time to file an appellee’s brief is granted.
Choudhri’s deadline to file his appellee’s brief is extended by a period of sixty-days
and must be filed on or before October 19, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___August 24, 2021___